COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Guadalupe Henry Zambrano v. The State of Texas

Appellate case number:      01-16-00352-CR

Trial court case number:    1461905

Trial court:                232nd District Court of Harris County

        On January 9, 2017, appellant’s court-appointed counsel filed a brief concluding
that this appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,
1400 (1967). Counsel “is required to file a motion to withdraw at the same time that he
files an Anders brief.” In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).
And, this Court “cannot proceed in an orderly way in the Anders situation until and
unless counsel has filed a motion to withdraw.” Id. at 411–12. On January 26, 2017, we
ordered counsel, J. Sidney Crowley, to file with the Clerk of this Court a motion to
withdraw no later than February 7, 2017. On April 13, 2017, we ordered counsel to file a
motion to withdraw no later than April 24, 2017. Counsel has not filed a motion to
withdraw or otherwise responded.
       Accordingly, appellant’s appointed counsel, J. Sidney Crowley, is directed to file
in this Court a motion to withdraw that complies with Texas Rules of Appellate
Procedure 6.5 and 9 no later than 10 days from the date of this order. See TEX. R. APP. P.
6.5, 9. If counsel does not, the Court may be required to strike counsel’s Anders
brief, abate the appeal, and remand the case for the trial court to conduct a hearing
regarding counsel’s failure to file a motion to withdraw. See, e.g., Anders v. State, No.
07-11-00149-CR, 2011 WL 3273897, at *1 (Tex. App.—Amarillo Aug. 1, 2011, order).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually

Date: May 2, 2017